Title: To Thomas Jefferson from Benjamin H. Phillips, 7 June 1793
From: Phillips, Benjamin H.
To: Jefferson, Thomas


Curaçao, 7 June 1793. He acknowledges receipt of TJ’s 20 Feb. letter with his consular commission and refers to the enclosed certificate for his ensuing conversation with the governor of the island. Last month an armed ship flying the flag of the States General brought into Aruba a Baltimore schooner, Robert Ross master, bound from Hispaniola to St. Thomas, and took from her 18 to 20 slaves and 2 boxes or trunks. The commander of the Dutch vessel claimed that the property was French. Ross reportedly has gone to St. Thomas and upon his return from Hispaniola intends to stop here, where the slaves have been brought. He shall pay attention to the instructions he has received and is grateful to the President for his appointment.
